Opinion filed January 9, 2020




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-19-00368-CV
                                    __________

                           IN RE JUAN ESPINOZA


                                 Original Proceeding


                                      -- and --
                                    __________

                                No. 11-19-00369-CV
                                    __________

      IN THE MATTER OF THE GUARDIANSHIP OF J.A.E.,
                       A MINOR


                    On Appeal from the County Court at Law
                           Midland County, Texas
                        Trial Court Cause No. G12876
                          MEMORANDUM OPINION
        On November 26, 2019, Juan Espinoza filed in this court a motion for stay
and motion for temporary relief in which he requested that this court issue a stay
related to cause no. G12876 in the Midland County Court at Law. Espinoza
indicated in his motion that the case was scheduled for a hearing on December 6 and
that he “will request” a writ of mandamus in conjunction with his motion; however,
Espinoza has yet to file a writ of mandamus as he indicated he would. We deny the
motion for stay and motion for temporary relief.
        Espinoza also filed a notice of appeal from an order in which the trial court
denied Espinoza’s motion to dismiss for lack of jurisdiction. When the appeal was
docketed in this court, the clerk of this court notified the parties that the trial court’s
order did not appear to be a final, appealable order. We requested that Espinoza file
a response showing grounds to continue the appeal, and we directed Espinoza to pay
the $205 filing fee on or before December 6, 2019. We notified Espinoza by letter
dated December 12, 2019, that the filing fee was past due. In that letter, we directed
Espinoza to pay the $205 filing fee on or before December 17, 2019, and we
informed Espinoza that failure to do so “may result in dismissal of the case.” As
of this date, Espinoza has not filed any response showing grounds to continue the
appeal, nor has he remitted the filing fee. Because Appellant has failed to pay the
required filing fee in this appeal and has failed to comply with this court’s directives,
we dismiss the appeal. See TEX. R. APP. P. 5, 42.3.
        Cause No. 11-19-00368-CV and Cause No. 11-19-00369-CV are dismissed.


January 9, 2020                                                    PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2